internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend y dear uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards rnade under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your purpose is to provide scholarships for students at y the number of scholarship that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you will provide undergraduate scholarships for students at y based upon recipient's scholastic achievement academic excellence and good moral character financial need shall not be a criterion no scholarship shail be given to an all scholarships shall be wee letter catalog number 58263t individual who has received scholarship assistance in excess of the tuition and fees charged by y the amount of the scholarship program is determined by the mutual agreement of the trustee and the scholarship committee of y all scholarships will be for a period of four academic years provided however that a scholarship shall be terminated if the recipient is not making satisfactory progress toward an undergraduate degree a recipient's progress shall be deemed to be unsatisfactory if he or she has not maintained a minimum of a grade point average on a scale as a full-time_student office of y your scholarship program will be publicized through the financial aid nominations shall be solicited by the scholarship committee of y y will make the final selection payments will not be made directly to a scholarship recipient instead your trustee pays the scholarship proceeds directly to y for the benefit of the recipient the trustee provides a letter to y each university college specifying that the y’s acceptance of the funds constitutes y’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and notify the trustee if the scholarship recipient fails to meet any term or condition of ii the scholarship if y will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient you will maintain case histories showing recipients of your scholarships or educational grants including names addresses purposes of awards amount of each award manner of selection and the relationship if any to officers trustees or donors of funds to you you will e e e receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure other grants funds held by the grantee are used for their intended purposes and withhold further payments to grantee until you obtain grantees assurances that future diversions will not occur and the grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether grantee is a disqualified_person establish the amount and purpose of each grant and establish that you under took the supervision and investigation of grants letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
